Citation Nr: 0704703	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from February 1987 to August 1990 and 
from November 1990 to November 1995.  While there are some service medical 
records dated prior to November 1990, it is not clear that all service 
medical records regarding the first period of service have been obtained.  
This must also be done.

This case comes to the Board of Veterans' Appeals (Board) from an April 
2002 rating decision which granted service connection for right ear hearing 
loss and assigned right ear hearing loss and the previously service-
connected left ear hearing loss noncompensable ratings.  The veteran's 
claim for service connection for a left knee disability was also denied at 
this time.

Bilateral Hearing Loss
The veteran claims that his service-connected bilateral hearing loss has 
progressed to a compensable rating.  The veteran testified in a hearing 
before the undersigned judge in February 2006 that he had undergone 
audiological testing at a private medical facility, ordered from the VA, in 
June or July 2005.  The veteran also asserted that he would be receiving 
further audiological testing at a VA treatment facility in either February 
or March 2006.  These VA treatment records are not associated with the 
claims file and must be sought prior to adjudication as a result of VA's 
duty to assist the veteran.  In addition, the veteran testified that he 
underwent additional audiological testing at a private medical facility in 
Lake City, Florida in 2004 and this audiological record does not appear in 
the claims file and also must be sought prior to adjudication.

Left Knee Disability
There are several notations regarding complaints and treatment for knee 
pain while in service beginning in January 1989 through March 1995.  
Throughout, it appears that the focus is on the veteran's right knee for 
which he has had subsequent treatment and has been service-connected; 
however, the veteran did complain of bilateral knee pain on occasion as 
well.

The veteran's post-service medical records include VA treatment records 
which also focus primarily on the veteran's service-connected right knee 
for which he has undergone significant treatment, including surgery.  The 
veteran's VA treatment records also indicate complaints of bilateral knee 
pain and in September 2002 the veteran was diagnosed as having "bilat 
varus knees with med comp mild to mod djd."  There is no opinion as to the 
etiology of the veteran's left knee condition as the September 2002 
physician only distinguishes the veteran's left knee disability from his 
service-connected right knee disability in terms of severity and not 
regarding any etiology of the bilateral knee condition.  No VA examination 
has been conducted regarding the diagnosis and etiology of the veteran's 
left knee disability and this should be done in order to determine if it is 
related to service.  In this regard, it is also noted that it appears that 
the veteran is claiming secondary service connection for the left knee 
alleging that it was caused or aggravated by the service connected back and 
right knee disorders.  

Accordingly, the case is REMANDED back to the RO via the Appeals Management 
Center in Washington, DC for the following action:

1.  Request all service medical records for the 
veteran's period of service from February 1987 to August 
1990.  

2.  Request the veteran's VA treatment records, 
especially those concerning audiological testing, from 
2005 through the present date.

3.  Request additional information from the veteran 
regarding the private medical facility in Lake City, 
Florida where he underwent audiological testing and 
request the records from that facility.

4.  Schedule the veteran for a VA joint examination to 
determine the nature and etiology of the veteran's left 
knee disability.  The examiner should review the claims 
file in conjunction with the examination.  Have the 
examiner answer the following questions after a thorough 
examination of the veteran to include any necessary 
tests or procedures.

	a.  Does the veteran have a current left knee 
disability?

	b.  If so, is it at least as likely as not 
(probability of 50 percent or more) that his 
current disability is related to service or the 
complaints of knee pain reported therein?
	
	c.  If current left knee disability is not related 
to complaints of left knee pain in service, is it 
at least as likely as not that the current 
disability of the left knee was either caused by or 
aggravated by the service connected right knee and 
back disabilities. 

5.  Review the examination report and return it for 
revision if it is in any way incomplete.

6.  Thereafter readjudicate the claim on appeal to 
include secondary service connection, and if either or 
both of the claims remain denied issue the veteran a 
supplemental statement of the case and give the veteran 
an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by 
the Board or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is 
appealable to the CAVC.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006). 


